Citation Nr: 1702800	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-28 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, for substitution and accrued benefits purposes.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, for substitution and accrued benefits purposes.

3.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, for substitution and accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney

WITNESSES AT HEARING ON APPEAL

Veteran, Appellant, and Daughter


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in November 2013.  The appellant seeks surviving spouse benefits and has been substituted as the claimant for the purposes of processing the claims to completion.  38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2011 and May 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Veteran died in November 2013.  A November 2013 Board decision, the Board dismissed the Veteran's appeal.  38 C.F.R. § 20.1302 (2016).  In June 2014, the RO accepted the substitution of the appellant as claimant and the claims were recertified to the Board.

The appellant was scheduled to appear at a personal hearing before a Veterans Law Judge at the RO in August 2016.  However, in August 2016, she withdrew her request for a hearing.  38 C.F.R. § 20.704(e) (2016).

Prior to his death, the Veteran perfected appeals as to the issues of entitlement to service connection for kidney and bladder cancer, and entitlement to TDIU based upon those cancers.  A March 2016 rating decision granted service connection for metastatic urothelial carcinoma and liver carcinoma, with 100 percent ratings assigned.  The March 2016 rating decision also established special monthly compensation based upon housebound status, and loss of use of a creative organ.  In addition, service connection for the cause of the Veteran's death was granted.  Those matters have been resolved and those claims are no longer on appeal.  Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Management of the Veteran's diabetes mellitus required an oral hypoglycemic agent and restricted diet, but did not require insulin or regulation of activities.

2.  The Veteran's diabetes mellitus did not present a disability picture so exceptional or unusual as to make impractical the application of the schedular rating standards.

3.  A December 2006 rating decision denied service connection for peripheral neuropathy of the lower extremities.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of that decision.

4.  Additional evidence received since the December 2006 rating decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and raises a reasonable possibility of substantiating the claim.

5.  Resolving reasonable doubt in the appellant's favor, the Veteran had peripheral neuropathy of the lower extremities that was proximately due to or the result of service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus, for substitution and accrued benefits purposes, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.119, Diagnostic Code 7914 (2016).

2.  The December 2006 rating decision denying service connection for peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  The evidence received since the December 2006 rating decision is new and material as to the issue of entitlement to service connection for peripheral neuropathy of the lower extremities, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for peripheral neuropathy of the lower extremities, for substitution and accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Director of Compensation and Pension Service issued a Fast Letter in August 2010 that provided guidance on processing claims involving the substitution of parties.  That letter noted that, unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow, noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.

Effective October 6, 2014, VA amended its adjudication regulations, to include adding 38 C.F.R. § 3.1010.  79 Fed. Reg. 52982 (Sept. 5, 2014).  Under the new regulation, VA is required to send a duty to notify letter only if the notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate, and a substitute has the same rights regarding the submission of evidence as would have applied to the claimant had the claimant not died.

In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  Both the Fast Letter and new regulation indicate that in cases involving substitution, additional evidence can be added to the record.

With respect to the increased rating claim, both the Fast Letter and new regulation also provide that, if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  In this case, prior to the Veteran's death, he was notified in a March 2012 letter of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication of the claim by the RO in May 2012.  Moreover, the appellant has not alleged any prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records, and pertinent private and VA treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, post-service reports of VA and private treatment and examination.  Statements made by the Veteran and appellant in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the pending appeal.

VA also provided the Veteran with an examination in April 2012 to ascertain the nature and severity of the service-connected diabetes mellitus.  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to assess the impact of the Veteran's disability.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under those criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is assigned a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is assigned a 60 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  The term regulation of activities is defined in Diagnostic Code 7913 as avoidance of strenuous occupational and recreational activities.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007) 

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2016).

The Veteran asserted that diabetes mellitus was more severe than is indicated by the assigned 20 percent rating.  The Board finds that the pertinent medical findings, as shown in the examination and medical treatment conducted during the current appeal, directly address the criteria under which the service-connected disability is rated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

The Veteran filed a claim of entitlement to an increased rating for diabetes mellitus, in February 2012.  In the year prior to the filing of the claim, an August 2011 letter from Dr. W.L. indicated that the Veteran's diabetes was being treated with medication, education, change in eating habits, and weight loss.  Dr. W.L. reiterated that finding in a September 2011 letter, which also indicated that the Veteran had peripheral neuropathy of the lower extremities due to diabetes mellitus.

At an April 2012 VA examination, the examiner noted that the Veteran was prescribed an oral hypoglycemic agent.  The examiner indicated that the Veteran did not require regulation of activities as part of medical management of diabetes.  The Veteran reported that he visited his diabetic care provider less than two times each month for episodes of ketoacidosis or hypoglycemic reactions.  He had not experienced any episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past twelve months.  Additionally, he had not experienced progressive unintentional weight loss, or progressive loss of strength attributable to diabetes mellitus.  The examiner noted that the Veteran had no complications of diabetes.  The examiner further determined that the Veteran's diabetes mellitus had no impact on his ability to work.

Private treatment records dated in December 2012 indicated that the Veteran continued to take Metformin hydrochloride tablets to treat diabetes mellitus.  Treatment records dated in March 2013 and June 2013 documented the Veteran's continued care for diabetes mellitus, including the prescribed oral hypoglycemic agent.  Notably, a November 2013 private treatment record indicated that the Veteran had lost 10 to 15 pounds in the last two months.  However, that weight loss was attributed to Stage IV metastatic urothelial carcinoma.

Accordingly, the Board finds that the medical evidence of record shows that the management of the Veteran's diabetes mellitus required an oral hypoglycemic agent and a restricted diet.  The Board recognizes that, at the November 2013 hearing, the Veteran's attorney asserted restriction of the Veteran's activities was required for management of his diabetes.  However, the November 2012 VA examiner specifically indicated that the Veteran's activities were not limited for medical management of his diabetes mellitus.  Moreover, the Veteran's treatment records do not demonstrate that diabetes mellitus required insulin or regulation of activities for the management of diabetes symptoms.

The Board recognizes that the evidence of record documents peripheral neuropathy of the lower extremities, which will be addressed below.  However, aside from peripheral neuropathy of the lower extremities, the Veteran had no symptoms identified as complications of diabetes mellitus.

In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of the 20 percent rating for diabetes mellitus.  While a restricted diet is indicated, the evidence does not support a finding that the Veteran's diabetes mellitus required insulin or a regulation of recreational and occupational activities by a physician.  Moreover, while he was shown to have episodes of hypoglycemia and ketoacidosis, he has never been hospitalized for either.  For those reasons, the Board finds no basis upon which to assign an increased rating for his diabetes mellitus.  Therefore, the Board finds that no basis exists for the assignment of a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913.

Additionally, the Board finds that the Veteran's diabetes mellitus does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms, such as marked interference with employment and frequent periods of hospitalization.  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

The Board finds that the collective impact of multiple disabilities has not been argued by the Veteran or the appellant, nor has it been reasonably raised by the evidence of record.  It has not been asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) (Board required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  The Board finds that no collective impact of service-connected disabilities is shown which makes the rating inadequate.

New and Material Evidence

The Veteran asserted that he was diagnosed with peripheral neuropathy of the lower extremities, which was caused or aggravated by service-connected diabetes mellitus, in a June 2011 claim.

The Veteran's original claim of entitlement to service connection for peripheral neuropathy of the lower extremities was denied in December 2006.  He was notified in writing of the RO's December 2006 determination and his appellate rights, but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The December 2006 decision is final as to peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2016).

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2016).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Relevant evidence received since the December 2006 decision includes VA treatment records, a November 2011 VA medical opinion, medical opinions from Dr. W.L. dated August 2011 and September 2011, and statements by the Veteran in support of the claim.

In the August 2011 statement, Dr. W.L. indicated that the Veteran was diagnosed with neuropathy of the right and left lower extremities.  In the September 2011 letter, Dr. W.L. reported that the Veteran's neuropathy was the direct result of the Veteran's diabetes.

The Board finds that the August 2011 and September 2011 statements from Dr. W.L. are new and material evidence.  Specifically, this evidence was not of record at the time of the December 2006 denial, and relates to the previously unestablished link between the Veteran's peripheral neuropathy of the bilateral lower extremities and his service-connected diabetes mellitus.  Accordingly, new and material evidence has been submitted and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also service-connected.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has contends that he developed peripheral neuropathy of the lower extremities due to service-connected diabetes mellitus, such as at the November 2013 Board hearing.

In an August 2011 statement, Dr. W.L. reported that he was the Veteran's primary care physician from 2004.  He indicated that the Veteran suffered from neuropathy of both lower extremities.  He further noted that it was later determined that the Veteran had diabetes mellitus.

In a September 2011 statement, Dr. W.L. clarified, "[i]t was noted in 2006 that [the Veteran] was experiencing a tingling sensation in the toes of both feet.  His lab blood results indicated that his sugar level had increased slightly, but had not surpassed the threshold to be diagnosed as diabetic."  Dr. W.L. continued, "[h]is neuropathy was noted prior to his diabetes, but as in many cases, was a preliminary symptom to his being determined to be a diabetic following the results of his annual physical in October of 2010."  Dr. W.L. explained that the Veteran's peripheral neuropathy worsened with each examination.  He concluded, "[i]t is my medical opinion that his neuropathy is a direct result of his diabetes.  It is beyond reasoning that you would grant his diabetes, but deny his neuropathy."

A November 2011 VA medical opinion as to the etiology of the diagnosed peripheral neuropathy concluded that the Veteran's neuropathy "is less likely as not (less than 50/50 probability) caused by or a result of diabetes."  The examiner explained, "[m]edically, it is possible that a Veteran will have symptoms that are associated with neuropathy that is unassociated with illness such as diabetes."  The examiner then stated that only one third of neuropathies are associated with diabetes.  The examiner continued, "[t]his Veteran's subsequent development of diabetes does not indicate that this Veteran's problems four years earlier were due to a problem that four years prior was felt to [be] nonexistent."  The examiner opined, "[i]t is very likely that if his problems were associated with elevated blood sugars, as stated, then treatment of the condition at that time would have been appropriate and this Veteran would have been considered diabetic."  He further noted, "[t]he absence of the diagnosis would indicate that at that time he was not considered diabetic and his neuropathy would not be attributed to that condition."

Accordingly, considering the Veteran's private treatment records, and the August 2011 and September 2011 letters from Dr. W.L., the Board finds that the evidence is at least evenly balanced as to whether the diagnosed peripheral neuropathy of the bilateral lower extremities was caused or aggravated by the service-connected diabetes mellitus.  As the evidence is in relative equipoise, reasonable doubt must be resolved in favor of the appellant.

Accordingly, the Board finds that peripheral neuropathy of the lower extremities is due to service-connected diabetes mellitus and entitlement to service connection for peripheral neuropathy of the lower extremities is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened.  To that extent only, the appeal is allowed.

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.

Entitlement to an increased rating for diabetes mellitus, for substitution and accrued benefits purposes, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


